PER CURIAM.
Jacob Wearing appeals the district court’s orders denying his motion for a permanent injunction and granting Defendant’s motion for summary judgment in this employment action. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Wearing v. Bovis Lend Lease, Inc., No. CA-00-880-5-H-3 (E.D.N.C. Aug. 23 & Nov. 15, 2001). We deny Wearing’s motions for a default judgment, to deny Defendant response, and for relief under Fed.R.Civ.P. 54(c). Finally, we dispense with oral argument because the facts and legal contentions are ade*610quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.